UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7593


RICKY BRANNON,

                       Petitioner – Appellant,

          v.

ROBERT M. STEVENSON, Warden,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:13-cv-01792-RMG)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Brannon, Appellant Pro Se. Kaycie Smith Timmons, Assistant
United States Attorney, Donald John Zelenka, Senior Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky    Brannon       seeks    to    appeal     the     district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a    certificate       of     appealability.              28   U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,       a   prisoner     satisfies        this   standard     by

demonstrating          that    reasonable          jurists     would     find    that     the

district       court’s      assessment        of    the    constitutional        claims    is

debatable      or     wrong.         Slack    v.    McDaniel,     529     U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Brannon has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with      oral   argument       because     the     facts    and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3